Benedict, J.
The evidence is not sufficient to justify finding as a fact that the condition of the oy e-bolt, when it was put to use at the time the plaintiff was injured through its giving way, was such as to inform anyone of the fact that the bolt was already partly broken off. The eye ivas connter-sunk in the dock, and the old break was below the upper surface of the deck. This location rendered the defect in truth latent. The use of an eye-bolt, apparently sufficient, but in reality insufficient solely because of a latent delect, entails no liability for damages caused by such defect.
The libel must be dismissed, with costs.